1 Reported in 216 N.W. 535.
Defendant was convicted in the municipal court of the city of Minneapolis of unlawfully having in her possession intoxicating liquor for the purpose of sale, contrary to an ordinance of said city. The appeal is from the conviction and from an order denying a motion for a new trial.
It is assigned as error that the conviction is not justified by the evidence; that the complaint was insufficient; and that the court erred in denying the motion for a new trial.
The evidence has been examined and is found sufficient to sustain the conviction.
The complaint was made in the municipal court in the manner shown in State v. LaDue, 164 Minn. 499, 205 N.W. 450, and State *Page 94 
v. Benson, 171 Minn. 292, 213 N.W. 910, and charges the offense in definite and sufficient terms. It is a good complaint.
There were no errors in rulings on evidence or in denying the motion for a new trial.
Affirmed.